  Case 19-80320        Doc 47    Filed 08/29/19 Entered 08/30/19 06:00:39           Desc Main
                                   Document     Page 1 of 1
                             UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                        Western Division

In Re:                                       )                BK No.:    19-80320
Barbara Lynn Lefler                          )
                                             )                Chapter: 13
AKA: Barbara Lynn Autocunas                  )
                                                             Honorable Thomas M. Lynch
                                             )
                                             )
                 Debtor(s)                   )

          ORDER MODIFYING THE AUTOMATIC STAY AND CO-DEBTOR STAY

        This matter coming to be heard on the Motion of Exeter Finance, LLC, to modify the automatic
stay as to Debtor and non-filing Co-Debtor, Fredrick Neal, due notice being served on the parties of
interest and this Court having jurisdiction and being fully advised on the premises, IT IS HEREBY
ORDERED:



       1. The automatic stay of 11 U.S.C. §§ 362 and 1301(c) is modified so as to not restrain Exeter
Finance, LLC, from pursuing non bankruptcy remedies with respect to one 2015 KIA Sorento Utility
4D EX 2WD V6, VIN 5XYKU4A72FG574554.



        2. Notwithstanding anything to the contrary in Fed. R. Bankr. P. 4001(a)(3), this Order will be
effective immediately.

                                                          Enter:


                                                                   Honorable Thomas M. Lynch
Dated: August 29, 2019                                             United States Bankruptcy Judge

 Prepared by:
 Jennifer Rinn

 Rinn Richman Law

 P.O. Box 465

 Chicago, IL 60690

 Phone: (586) 899-5086

 jennifer@rinnrichmanlaw.com
